Citation Nr: 0945688	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  02-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of 
gunshot and shell fragment wounds of the right thigh and 
pelvis, currently evaluated as 30 percent disabling, to 
include a separate compensable rating for the pelvis 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  He has been adjudicated incompetent to handle 
disbursement of VA funds.  His wife is assisting in the 
appeal as the spouse payee.

In July 2002, the RO, in pertinent part, denied a rating in 
excess of 10 percent for residuals of shrapnel wounds of the 
right thigh and pelvis.  The RO also denied service 
connection for degenerative joint disease of the cervical and 
lumbar spine.  The Veteran appealed those determinations to 
the Board of Veterans' Appeals (Board).  After remanding the 
case for additional development in October 2003, the Board 
denied the appeal in May 2006.

Thereafter, the Veteran appealed to the United States Court 
of Appeals for Veteran's Claims (Court).  In May 2007, the 
parties to the appeal (the appellant and VA General Counsel) 
filed a Joint Motion to Vacate the Board's decision insofar 
as it had denied the Veteran's claim for a higher rating for 
residuals of gunshot and shell fragment wounds of the right 
thigh and pelvis, and to remand that matter for additional 
development and readjudication.  The Court granted the Motion 
in June 2007.

In December 2007, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development.  
In July 2009, while the case was in remand status, the AOJ 
increased the rating for residuals of gunshot and shell 
fragment wounds of the right thigh and pelvis to 30 percent, 
effective from the date of the Veteran's claim for increase.

By the same decision, the AOJ also granted service connection 
for scars of the right thigh and pelvis, and assigned two 
separate, 10 percent evaluations therefor.  Inasmuch as the 
Veteran has not expressed disagreement with those 
evaluations, the matter of their propriety is not before the 
Board presently.
FINDINGS OF FACT

1.  The Veteran sustained a through-and-through gunshot wound 
of the right thigh, muscle group XIII, during service; the 
resulting muscle disability is no more than moderately 
severe.

2.  The Veteran sustained a shell fragment wound of the 
pelvis, muscle group XVIII, during service; findings now 
suggest it was a through and through wound, with the 
resulting muscle disability is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of a gunshot wound of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.55, 
4.56, 4.73 Diagnostic Code 5313 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an additional, separate 10 
percent rating, but no more, for the shell fragment wound of 
the pelvis, muscle group XVIII, have been satisfied. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.55, 4.56, 
4.73 Diagnostic Code 5318 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently in receipt of a total (100 percent) 
disability rating.  In January 1969, service connection was 
established for residuals of shrapnel and bullet wounds of 
the right thigh and pelvis; residuals of shrapnel and bullet 
wounds to the left thigh; neuropraxia of the left pudendal, 
obturator, and femoral cutaneous nerves; and urethral 
stricture with partial sexual impotence.  The disabilities 
were each evaluated as 10 percent disabling.  In February 
1978, sciatic neuralgia was added to the list of neurological 
impairments affecting the Veteran's left leg, and the 
evaluation therefor was increased to 20 percent.

In March 1995, service connection was established for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.  In October 2000, the rating for PTSD was 
increased to 100 percent.  Service connection for diabetes 
mellitus was established in June 2003 (evaluated 20 percent 
disabling), as was entitlement to special monthly 
compensation at the "housebound" rate, and service 
connection for chronic renal insufficiency, diabetic 
retinopathy, diabetic neuropathy of the left lower extremity, 
diabetic neuropathy of the right lower extremity, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right upper extremity, and scars of the right thigh 
and pelvis was established by rating decisions dated in 
February 2004, December 2004, and July 2009.  Those 
disabilities are evaluated as 30, 20, 10, 10, 20, 30, 10, and 
10 percent disabling, respectively.

On the present appeal, the Veteran seeks an increase in the 
evaluation assigned for residuals of gunshot and shell 
fragment wounds of the right thigh and pelvis under the 
provisions of 38 C.F.R. § 4.73.  His complaints include pain 
and weakness.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in June 2002, May 2004, and February 2008, the 
AOJ informed the Veteran that, in evaluating his claim for 
increase, it would consider evidence of the nature and 
symptoms of his condition; the severity and duration of his 
symptoms; and the impact of his condition and symptoms on 
employment.  He was notified of the general manner in which 
disability ratings are assigned, and examples of the types of 
evidence he could submit, or ask VA to obtain, were also 
provided.  Although the totality of the notice was not 
provided until after the Veteran's claim was initially 
adjudicated, the claim was subsequently re-adjudicated in a 
July 2009 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private and VA medical treatment and records from the Social 
Security Administration.  He has also been examined.  
Inasmuch as the reports of the most recent examinations (in 
March 2008) identify the muscle groups involved and otherwise 
contain descriptions of impairment sufficient to the proper 
evaluation of his disability, the Board finds the 
examinations adequate.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

A.  Factual Background

The Veteran's service records show that he sustained a 
gunshot wound of both anterior thighs while on active duty in 
the Republic of Vietnam in February 1968.  He also sustained 
a fragment wound of the perineal area.  X-rays of the pelvis 
and femurs revealed no fractures; however, there were a 
number of soft tissue defects, bilaterally.

While in the hospital, a suprapubic catheter was placed due 
to stricture of the urethra.  A panendoscopy revealed what 
was interpreted as a marked disruption of the penis-scrotal 
or distal bulbous urethra as though from trauma.  The wounds 
of both thighs were debrided, and delayed primary closures 
were performed using 2-0 chromic to the fascia and deep 
muscle and a running 3-0 nylon suture to the skin.  The 
perineum was drained via suprapubic wound.  The Veteran ran a 
moderate septic course for several days, but slowly became 
afebrile as drainage of the perineum ceased.  At hospital 
discharge, it was noted, in pertinent part, that the Veteran 
had sustained a fragment wound of the urethra, with 
perforation, and that there was no artery or nerve 
involvement associated with the wounds of the thighs.  

The Veteran was later treated with antibiotics for an abscess 
on the right thigh that was draining pus.  In July 1968, it 
was noted that he had quadriceps weakness on the right that 
was the result of a muscle deficit.  The gunshot and surgical 
wounds of the anterior aspects of his legs were found to be 
well-healed.  There was normal pinprick and light touch of 
the lower extremities.  Records from a subsequent period of 
hospitalization, dated in September and October 1968, show 
that the Veteran had a full range of motion in all joints 
with good muscle strength.  The wounds of the thighs were 
found to be well-healed and non-tender.  Neurological 
deficits were noted on the left, including a neuropraxia of 
the left pudendal nerve.

The Veteran was examined for VA compensation purposes in 
November 1968.  It was noted that he had a transverse bullet 
exit and surgical scar, measuring 41/2 inches long on the 
anterior anterio-medial and medial side of the right mid 
thigh.  It was moderately depressed and moderately adherent, 
but not tender.  There was a bullet entrance and surgical 
scar on the lateral side of the right mid-thigh measuring 
2 inches long.  There was also a shrapnel and surgical scar 
on the anterior surface of the upper right thigh measuring 11/2 
by 11/4 inches, and a peroneal scar 11/2 inches long.  All of the 
scars were well-healed.  It was noted that the scars were 
residuals of shrapnel and bullet wounds of the right thigh 
and pelvis, and surgery therefor.

In December 1968, the Veteran was admitted to a VA facility 
for treatment of urethral stricture.  The examiner noted that 
the Veteran "was wounded with shell fragment which entered 
abdominally and exited through the perineal area."  In April 
1969, he was treated for a recurrent abscess of the right 
thigh.

In January 1978, the Veteran reported symptoms of weakness in 
his right leg, but denied that he had pain.  Examination 
revealed a transverse exit wound scar on the anteriomedial 
and medial aspect of the right thigh about 18 centimeters 
above the patella.  Near the medial side of the scar, there 
was an adherence where he had apparently had an infection 
with drainage that was presently well healed.  The entrance 
wound was in the anteriolateral aspect of the right thigh.  
It was six centimeters in length, well healed, and non-
tender.  There was also a postoperative scar about one 
centimeter in length in the perineum that was a little tender 
on palpation.

On VA examination in July 1999, the Veteran reported having 
pain in his right thigh with prolonged standing and when he 
tried to go to sleep.  Examination revealed a transverse scar 
on the right anteriomedial thigh, 14 centimeters in length, 
midway between the hip and the knee.  There was a 3-
centimeter depressed segment in the medial aspect.  On the 
right lateral thigh, there was a 6-centimeter scar that was 
about 1.5 centimeters wide.  It was also midway between the 
hip and knee.  Neurologically, he had good strength in both 
lower extremities.  He also had normal muscle mass and tone 
in both lower extremities.

On VA examination in June 2002, the Veteran was found to have 
transverse gunshot wounds and incisions across both thighs 
proximally.  On the right thigh, there was a scar 
approximately nine inches long with some skin invagination 
and soft tissue loss.  It was mildly tender to palpation.  
There was no hypertrophy, no discoloration of the scar, and 
no erythema.  In June 2003, he reported that his right thigh 
pain was getting worse.

Another examination was conducted by VA in October 2004.  The 
Veteran reported having an overall weakness or fatigue-like 
sensation of the right thigh with repetitive activities such 
as walking and climbing stairs.  Examination of the right 
thigh revealed a four-inch lateral scar that was slightly 
hypopigmented.  It was not puckered, but flat and nonadherent 
to the underlying tissues.  There was no evidence of muscle 
loss or superficial fascial loss.  There was no evidence of 
breakdown of the scar.  On the right medial thigh, he showed 
a seven-inch-long scar from the anterior aspect of the medial 
thigh to the posterior aspect.  The posterior three inches of 
the scar showed puckering every two to three centimeters.  It 
was deep and down to the layer of the superficial fascia and 
the subcutaneous fat.  There was no evidence of breakdown.  
There was no evidence of callosities and no evidence of 
cicatrix formation.  He showed 5/5 adductor and abductor 
strength.  He showed 5/5 quadriceps and hamstring strength.  
There was no evidence of weakness of the major muscle groups 
of the right thigh region, and there was no evidence of 
sensory loss distal to the scars.

Statements were received from the Veteran's children in March 
2008.  They indicate, in essence, that the Veteran has had 
longstanding problems with his right leg; that he trouble 
with prolonged standing and walking; and that he is unable to 
run or otherwise "push off" with his right leg; and that he 
has difficulty with numbness.

On VA muscles examination in March 2008, the Veteran reported 
increasing pain of the muscles of his right lower extremity 
and in the area of his scrotum and pelvis.  He described the 
pain as constant and severe, 7/10 with daily flareups to 
9/10.  He complained of weakness, numbness, and difficulty 
with ambulation that caused falls.  He reported that his 
injuries had interfered with activities of daily living, 
including dressing, bathing, toileting, chores, driving, and 
food preparation, and indicated that the pain affected his 
concentration.

With regard to the gunshot wound of the right thigh, the 
examiner opined that the Veteran had sustained an injury to 
the biceps femoris and semitendinosis, in muscle group XIII.  
Examination revealed weakness, with 4/5 strength as compared 
to the left side.  The right thigh was also diminished in 
size as compared to the left (50 versus 53 centimeters around 
the belly of the quadriceps group).  The Veteran reported 
numbness and decreased sensation of the anterior superior 
thigh beginning two centimeters above the patella.  A scar on 
the lateral thigh measured 1 x 10 centimeters.  It was deep 
with tissue loss.  There was also evidence of muscle loss in 
the medial portion of the scar, in an area one centimeter 
long and one centimeter deep.  A scar on the right medial 
thigh measured 8 x 1 centimeters.  The last three centimeters 
were one centimeter deep with loss of muscle and skin.  The 
scar was stable.  Adductor and abductor strength was 
diminished.

With regard to the fragment wound of the pelvis, the examiner 
opined that the Veteran had sustained an injury to the 
coccygeal pelvic floor muscles, in muscle group XVIII.  The 
resultant scar was between the scrotal sac and the anus, and 
measured 1 x 3 centimeters.  The examiner was not able to 
measure any loss, and noted that there were no range of 
motion measurements.  No adhesions or damage to tendons, 
bones, or joints was observed.

On VA neurological examination in March 2008, the Veteran was 
found to have scars on the medial side of both legs, near the 
knee.  There was no primary sensation in the legs at all on 
monofilament light touch and vibration testing, and there was 
no cremasteric reflex on either side, but knee and ankle 
jerks were 2+.  The examiner's diagnostic impression was that 
there was evidence of a predominantly sensory neuropathy that 
was consistent with a history of diabetes, but that there was 
also evidence of a neuropathy that would involve the sensory 
innervation of the scrotum and shaft of the penis and would 
originate from the pudendal nerves.

A report was received from a private physical therapist in 
May 2008.  The therapist noted that the Veteran had sustained 
through-and-through wounds to the right leg and perineal area 
during service in 1968, and that he complained of thigh pain 
and reported that pain and weakness interfered with 
activities.  On manual muscle testing, the Veteran exhibited 
weakness in all muscle groups of the pelvic girdle and thigh, 
including muscle group XIII.

B.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In assessing a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being 
said, given unintended delays during the appellate process, 
VA's determination of the "current level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability arising from injury to Muscle Group XIII is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (2009).  Evaluations of 0, 10, 30, and 40 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability.

Disability arising from injury to Muscle Group XVIII is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5318 (2009).  Evaluations of 0, 10, 20, and 30 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability.

Under current regulations, "slight" muscle disability 
contemplates a simple wound of the muscle without debridement 
or infection; a service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability.  Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2009).  See also 
38 C.F.R. § § 4.56(c) (indicating that, for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. § 4.56(d)(2).  See also § 4.56(b) 
(2009) (a through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a)  X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

	(b)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.

	(c) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.

	(d)  Visible or measurable atrophy.

	(e)  Adaptive contraction of an opposing 
group of muscles.

	(f)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
	
	(g)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Id.  § 4.56(d)(4).

VA regulation provides that the evaluation of the same 
disability or manifestation(s) under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  The rationale 
behind this "rule against pyramiding" is that a claimant 
should not be compensated twice for the same symptomatology 
as "such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  A muscle injury rating cannot 
be combined, for example, with a peripheral nerve paralysis 
rating of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a) (2009).  
See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

C.  Analysis

Following review of the evidence in this case, and the 
applicable laws and regulations, the Board finds that the 
evidence supports the assignment of an additional, separate 
10 percent rating for a shell fragment wound of the pelvis, 
muscle group XVIII.  The report of the most recent VA muscles 
examination confirms that the muscles in that group were 
affected by an in-service fragment wound.  It is not entirely 
clear from the service records that the injury to that group 
was through-and-through, as reported in December 1968 and May 
2008.  The evidence does show, however, that a number of soft 
tissue defects were identified in the vicinity of the pelvis 
during service, that at least one fragment penetrated tissue 
sufficiently to reach the urethra, and that the injury to the 
perineum was sufficient to precipitate draining.  Under the 
circumstances, the Board is persuaded that the criteria for 
the assignment of an additional, separate 10 percent rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5318, have been 
satisfied.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2009).

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for that muscle group, 
however.  The evidence does not show that the injury to the 
pelvis was associated with any sort of fracture.  There is 
nothing in the record to show that the initial wound was 
characterized by sloughing of soft parts or that there is 
associated intermuscular binding and/or scarring.  There are 
no indications of loss of deep fascia or muscle substance on 
palpation; the scar is not show to be ragged, depressed, or 
adherent; there is no evidence of related adhesions or damage 
to tendons, bones, or joints; the affected muscles are not 
shown to be soft and flabby, to swell or harden abnormally in 
contraction, to be atrophied, or to contain foreign bodies; 
there is no evidence of adaptive contraction of opposing 
muscle groups; and the Veteran has already been compensated 
for the multiple neuropathies affecting his lower 
extremities.  38 C.F.R. § 4.14 (2009).  See discussion, 
supra.  The muscle disability resulting from the injury to 
muscle group XVIII is no more than "moderate," and a rating 
in excess of 10 percent is denied.

The preponderance of the evidence is also against the 
assignment of a rating in excess of 30 percent for muscle 
group XIII.  The scars associated with the injury to that 
group have at times been described as at least partially 
adherent (to soft tissue) and depressed, and the record 
contains evidence of weakness, atrophy, and palpable loss of 
muscle substance.  The record does not show, however, that 
the scars associated with the wound are ragged.  The affected 
muscles are not shown to be soft and flabby, or to swell and 
harden abnormally in contraction, and the level of weakness, 
as measured on objective examination, cannot properly be 
characterized as "severe."  In addition, there is no 
evidence of fracture, retained foreign bodies, scars with 
adherence to bone, adaptive contraction of opposing muscle 
groups, or atrophy of muscle groups not in the track of the 
missile.  In the Board's view, the greater weight of the 
evidence, evaluated in its entirety, demonstrates that the 
muscle disability from injury to muscle group XIII is no more 
than "moderately severe."  Accordingly, and because, as 
noted above, the Veteran has already been compensated for the 
multiple neuropathies affecting his lower extremities, the 
claim for a higher rating for impairment to muscle group XIII 
must be denied.

In arriving at the foregoing conclusions, the Board has 
specifically considered whether the Veteran is entitled to a 
"staged rating."  See Hart v. Mansfield, supra.  It is the 
Board's conclusion, however, that the injury to muscle group 
XVIII has never been more than 10 percent disabling, and the 
injury to muscle group XIII never more than 30 percent 
disabling, since the time that the underlying claim for 
increase was filed.  A "staged rating" is not warranted.



D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  His complaints of pain and weakness are fully 
contemplated by the applicable diagnostic criteria, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  See, 
e.g., Thun v. Peake, 22 Vet. App. 111 (2008).



	(CONTINUED ON NEXT PAGE)





ORDER

An additional, separate 10 percent rating is granted for the 
shell fragment wound of the pelvis, muscle group XVIII, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound of the right thigh is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


